DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Examiner’s Note
In regards to claim 20, the Specification, filed 08/07/2020, clearly states that the “storage media” is a non-transitory media, as disclosed in ¶ [0073], e.g., “…The term “storage media” as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operate in a specific fashion…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
          Claims 1, 13, and 20, lines 17, 14, 15 respectively, recite the limitation “the environment surrounding” causing ambiguity, vagueness, indefiniteness, and lack of antecedent issues. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEBITETTO et al.  (WO 2018063245A1: hereinafter: “DEBITETTO”).

         Consider claim 1:
                   DEBITETTO teaches a system (See DEBITETTO, e.g., “…a localization module can provide coordinates of the vehicle relative to the Earth and relative to the drivable surface, both of which are precise enough to allow for self-driving, and further can compensate for a temporary lapse in reliable GPS service by continuing to track the car's position by tracking its movement with inertial sensors (e.g., accelerometers and gyroscopes) and RADAR data…” of Abstract, ¶ [0004]-¶ [0007], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818) comprising: one or more computer processors (e.g., “…the processor routines 92 and data 94…” of Fig. 10-11 elements 50-60, 79-92B); and one or more storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations (e.g., “…the processor routines 92 and data 94 are a computer program product (generally referenced 92), including a non-transitory computer-readable medium (e.g., a removable storage medium such as one or more DVD-ROM's, CD-ROM's, diskettes, tapes, etc.) that provides at least a portion of the software instructions for the invention system…” of Fig. 10-11 elements 50-60, 79-92B) comprising: while in a first localization mode: receiving localization data (See DEBITETTO, e.g., “…The LC 308 fuses GPS and IMU data with Radar, Lidar, and Vision data to determine a vehicle location, velocity, and attitude with more precision than GPS can provide alone. The LC 308 then reports that robustly determined location, velocity, and attitude to the PC 306. The LC 308 further monitors measurements representing position, velocity, and attitude data for accuracy relative to each other…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); determining whether the received localization data satisfies an accuracy criterion (See DEBITETTO, e.g., “…the localization module can perform dead reckoning of determining an Earth location without accurate GPS data by combining inertial data of the car from an Inertial Measurement Unit (IMU) (e.g., accelerometer and gyroscope data, wheel spin rate, turn angle of the wheels, odometer readings, or other information) with RADAR data points to track the car while the GPS device has stopped providing reliable GPS data…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); in accordance with a determination that the received localization data satisfies the accuracy criterion: providing an estimated location of a vehicle based at least in part on the received localization data (See DEBITETTO, e.g., “…a localization controller, which can also be called a localization module, can supplement GPS data with information from other sensors including inertial sensors, vision sensors and RADAR to provide a more accurate location of the car.…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); and remaining in the first localization mode (See DEBITETTO, e.g., “…If the GPS signal is unavailable or unreliable, the localization module tries to maintain an accurate location of the vehicle using IMU data and RADAR…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); and in accordance with a determination that the received localization data does not satisfy the accuracy criterion (See DEBITETTO, e.g., “…If the GPS signal is unavailable or unreliable, the localization module tries to maintain an accurate location of the vehicle using IMU data and RADAR…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818): switching to a second localization mode (See DEBITETTO, e.g., “…After loading an initial GPS location, the process continually determines whether GPS is available or reliable. If so, the process determines a location of the car relative to the road with vision systems and RADAR. The system maintains location data between GPS updates using inertial data. Finally, the system determines a more precise geodetic location relative to the earth, using the map data and inertial data to fine tune the initial GPS signal…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); while in the second localization mode: detecting one or more predefined features of the environment surrounding the vehicle (See DEBITETTO, e.g., “…If there is no reliable GPS signal, the process begins using the last known GPS location. The process calculates movement of the car with inertial data, and then corrects the inertial data (e.g., for drift, etc.) with RADAR and vision data. The process then generates a new location of the car based on the corrected inertial data, and repeats until the GPS signal becomes available again…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073]-¶ [0074], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); and providing the estimated location of the vehicle based on the one or more predefined features of the environment surrounding the vehicle (See DEBITETTO, e.g., “…The process calculates movement of the car with inertial data, and then corrects the inertial data (e.g., for drift, etc.) with RADAR and vision data. The process then generates a new location of the car based on the corrected inertial data, and repeats until the GPS signal becomes available again…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073]-¶ [0074], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).


         Consider claim 2:
(See DEBITETTO, e.g., “…After loading an initial GPS location, the process continually determines whether GPS is available or reliable. If so, the process determines a location of the car relative to the road with vision systems and RADAR. The system maintains location data between GPS updates using inertial data. Finally, the system determines a more precise geodetic location relative to the earth, using the map data and inertial data to fine tune the initial GPS signal…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); and wherein providing the estimated location of the vehicle based at least in part on the received localization data includes providing the estimated location of the vehicle based at least in part on the received GPS signals (See DEBITETTO, e.g., “…The system maintains location data between GPS updates using inertial data. Finally, the system determines a more precise geodetic location relative to the earth, using the map data and inertial data to fine tune the initial GPS signal…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

         Consider claim 3:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 2. In addition, DEBITETTO teaches wherein providing the estimated (See DEBITETTO, e.g., “…If the GPS signal is unavailable or unreliable, the localization module tries to maintain an accurate location of the vehicle using IMU data and RADAR…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 4:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 1. In addition, DEBITETTO teaches wherein receiving the localization data while in the first localization mode includes: detecting a landmark in the environment surrounding the vehicle (See DEBITETTO, e.g., “…the present invention can determine a car's location using place recognition/landmark matching. A vision sensor outputs photographic data of a location and compares the data to a known database of street-level image repository, such as Google Street View to determine a geodetic location, for example, determined by a GPS system. The landmark matching process can (a) recognize the landmark to determine a location…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0068], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); and determining a location of the landmark (See DEBITETTO, e.g., “…the present invention can determine a car's location using place recognition/landmark matching…determined by a GPS system. The landmark matching process can (a) recognize the landmark to determine a location…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0068], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818), wherein providing the estimated location of the vehicle based at least in part on the received localization data includes providing the estimated location of the vehicle based at least in part on the location of the landmark (See DEBITETTO, e.g., “…the present invention can determine a car's location using place recognition/landmark matching…determined by a GPS system. The landmark matching process can (a) recognize the landmark to determine a location…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0068], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 5:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 1. In addition, DEBITETTO teaches wherein the accuracy criterion is not satisfied when the received localization data indicates the vehicle is on a roadway with repeating features (See DEBITETTO, e.g., “…If the GPS signal is unavailable or unreliable, the localization module tries to maintain an accurate location of the vehicle using IMU data and RADAR…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 6:
(See DEBITETTO, e.g., “…The PC 212, on the other hand, generates prediction models representing a state of the environment around the car, including objects around the car and state of the road…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

         Consider claim 7:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 6. In addition, DEBITETTO teaches wherein the instructions cause performance of operations comprising: detecting the textural pattern of the roadway surface using a high-frequency radar device (See DEBITETTO, e.g., “…The PC 212, on the other hand, generates prediction models representing a state of the environment around the car, including objects around the car and state of the road…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 8:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 6. In addition, DEBITETTO teaches wherein the textural pattern of the roadway surface includes predetermined patterns engraved into the roadway surface (See DEBITETTO, e.g., “…The PC 212, on the other hand, generates prediction models representing a state of the environment around the car, including objects around the car and state of the road…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 9:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 1. In addition, DEBITETTO teaches wherein the one or more predefined features include predefined location markers positioned along a roadway (See DEBITETTO, e.g., “…a prediction can also be based on sensor measurements from external sources including other autonomous vehicles, manual vehicles with a sensor system and sensor communication network, sensors positioned near or on the roadway or received over a network from transponders on the objects, and traffic lights, signs, or other signals configured to communicate wirelessly with the autonomous vehicle…” of ¶ [0028], ¶ [0034], ¶ [0041], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

         Consider claim 10:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 9. In addition, DEBITETTO teaches wherein a respective predefined location marker identifies a location along the roadway where the respective predefined (See DEBITETTO, e.g., “…sensors positioned near or on the roadway or received over a network from transponders on the objects, and traffic lights, signs, or other signals configured to communicate wirelessly with the autonomous vehicle…” of ¶ [0028], ¶ [0034], ¶ [0041], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 11:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 1. In addition, DEBITETTO teaches wherein the instructions cause performance of operations comprising: while in the second localization mode: detecting motion of the vehicle (See DEBITETTO, e.g., “…The process then generates a new location of the car based on the corrected inertial data, and repeats until the GPS signal becomes available again…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073]-¶ [0074], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818), wherein providing the estimated location of the vehicle based on the one or more predefined features of the environment surrounding the vehicle (See DEBITETTO, e.g., “…The process then generates a new location of the car based on the corrected inertial data, and repeats until the GPS signal becomes available again…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073]-¶ [0074], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818) includes providing the estimated location of the vehicle based on the detected motion of the vehicle and the one or more predefined (See DEBITETTO, e.g., “…The process calculates movement of the car with inertial data, and then corrects the inertial data (e.g., for drift, etc.) with RADAR and vision data. The process then generates a new location of the car based on the corrected inertial data, and repeats until the GPS signal becomes available again…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073]-¶ [0074], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 12:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 11. In addition, DEBITETTO teaches wherein providing the estimated location of the vehicle includes determining, based on the detected motion of the vehicle, a relative location of the vehicle with respect to a structure with a known location (See DEBITETTO, e.g., “…the present invention can determine a car's location using place recognition/landmark matching…determined by a GPS system. The landmark matching process can (a) recognize the landmark to determine a location…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0068], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 13:
                   DEBITETTO teaches a method (See DEBITETTO, e.g., “…a localization module can provide coordinates of the vehicle relative to the Earth and relative to the drivable surface, both of which are precise enough to allow for self-driving, and further can compensate for a temporary lapse in reliable GPS service by continuing to track the car's position by tracking its movement with inertial sensors (e.g., accelerometers and gyroscopes) and RADAR data…” of Abstract, ¶ [0004]-¶ [0007], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818), comprising: while in a first localization mode: receiving localization data (See DEBITETTO, e.g., “…The LC 308 fuses GPS and IMU data with Radar, Lidar, and Vision data to determine a vehicle location, velocity, and attitude with more precision than GPS can provide alone. The LC 308 then reports that robustly determined location, velocity, and attitude to the PC 306. The LC 308 further monitors measurements representing position, velocity, and attitude data for accuracy relative to each other…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); determining whether the received localization data satisfies an accuracy criterion (See DEBITETTO, e.g., “…the localization module can perform dead reckoning of determining an Earth location without accurate GPS data by combining inertial data of the car from an Inertial Measurement Unit (IMU) (e.g., accelerometer and gyroscope data, wheel spin rate, turn angle of the wheels, odometer readings, or other information) with RADAR data points to track the car while the GPS device has stopped providing reliable GPS data…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); in accordance with a determination that the received localization data satisfies the accuracy criterion: providing an estimated location of a (See DEBITETTO, e.g., “…a localization controller, which can also be called a localization module, can supplement GPS data with information from other sensors including inertial sensors, vision sensors and RADAR to provide a more accurate location of the car.…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); and remaining in the first localization mode (See DEBITETTO, e.g., “…If the GPS signal is unavailable or unreliable, the localization module tries to maintain an accurate location of the vehicle using IMU data and RADAR…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); and in accordance with a determination that the received localization data does not satisfy the accuracy criterion (See DEBITETTO, e.g., “…If the GPS signal is unavailable or unreliable, the localization module tries to maintain an accurate location of the vehicle using IMU data and RADAR…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818): switching to a second localization mode (See DEBITETTO, e.g., “…After loading an initial GPS location, the process continually determines whether GPS is available or reliable. If so, the process determines a location of the car relative to the road with vision systems and RADAR. The system maintains location data between GPS updates using inertial data. Finally, the system determines a more precise geodetic location relative to the earth, using the map data and inertial data to fine tune the initial GPS signal…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); while in the second localization mode: detecting one or more predefined features of the environment surrounding the vehicle (See DEBITETTO, e.g., “…If there is no reliable GPS signal, the process begins using the last known GPS location. The process calculates movement of the car with inertial data, and then corrects the inertial data (e.g., for drift, etc.) with RADAR and vision data. The process then generates a new location of the car based on the corrected inertial data, and repeats until the GPS signal becomes available again…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073]-¶ [0074], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); and providing the estimated location of the vehicle based on the one or more predefined features of the environment surrounding the vehicle (See DEBITETTO, e.g., “…The process calculates movement of the car with inertial data, and then corrects the inertial data (e.g., for drift, etc.) with RADAR and vision data. The process then generates a new location of the car based on the corrected inertial data, and repeats until the GPS signal becomes available again…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073]-¶ [0074], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 14:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 13. In addition, DEBITETTO teaches wherein receiving the localization data while in the first localization mode includes: detecting a landmark in the (See DEBITETTO, e.g., “…the present invention can determine a car's location using place recognition/landmark matching. A vision sensor outputs photographic data of a location and compares the data to a known database of street-level image repository, such as Google Street View to determine a geodetic location, for example, determined by a GPS system. The landmark matching process can (a) recognize the landmark to determine a location…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0068], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); and determining a location of the landmark (See DEBITETTO, e.g., “…the present invention can determine a car's location using place recognition/landmark matching…determined by a GPS system. The landmark matching process can (a) recognize the landmark to determine a location…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0068], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818), wherein providing the estimated location of the vehicle based at least in part on the received localization data includes providing the estimated location of the vehicle based at least in part on the location of the landmark (See DEBITETTO, e.g., “…the present invention can determine a car's location using place recognition/landmark matching…determined by a GPS system. The landmark matching process can (a) recognize the landmark to determine a location…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0068], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 15:
(See DEBITETTO, e.g., “…If the GPS signal is unavailable or unreliable, the localization module tries to maintain an accurate location of the vehicle using IMU data and RADAR…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 16:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 13. In addition, DEBITETTO teaches wherein the one or more predefined features include a textural pattern of a roadway surface (See DEBITETTO, e.g., “…The PC 212, on the other hand, generates prediction models representing a state of the environment around the car, including objects around the car and state of the road…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).       

          Consider claim 17:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 13. In addition, DEBITETTO teaches wherein the one or more predefined features include predefined location markers positioned along a roadway (See DEBITETTO, e.g., “…a prediction can also be based on sensor measurements from external sources including other autonomous vehicles, manual vehicles with a sensor system and sensor communication network, sensors positioned near or on the roadway or received over a network from transponders on the objects, and traffic lights, signs, or other signals configured to communicate wirelessly with the autonomous vehicle…” of ¶ [0028], ¶ [0034], ¶ [0041], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

         Consider claim 18:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 13. In addition, DEBITETTO teaches further comprising: while in the second localization mode: detecting motion of the vehicle (See DEBITETTO, e.g., “…The process then generates a new location of the car based on the corrected inertial data, and repeats until the GPS signal becomes available again…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073]-¶ [0074], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818), wherein providing the estimated location of the vehicle based on the one or more predefined features of the environment surrounding the vehicle (See DEBITETTO, e.g., “…The process then generates a new location of the car based on the corrected inertial data, and repeats until the GPS signal becomes available again…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073]-¶ [0074], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818) (See DEBITETTO, e.g., “…The process calculates movement of the car with inertial data, and then corrects the inertial data (e.g., for drift, etc.) with RADAR and vision data. The process then generates a new location of the car based on the corrected inertial data, and repeats until the GPS signal becomes available again…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073]-¶ [0074], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 19:
                   DEBITETTO teaches everything claimed as implemented above in the rejection of claim 18. In addition, DEBITETTO teaches wherein providing the estimated location of the vehicle includes determining, based on the detected motion of the vehicle, a relative location of the vehicle with respect to a structure with a known location (See DEBITETTO, e.g., “…the present invention can determine a car's location using place recognition/landmark matching…determined by a GPS system. The landmark matching process can (a) recognize the landmark to determine a location…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0068], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).

          Consider claim 20:
(e.g., “…the processor routines 92 and data 94 are a computer program product (generally referenced 92), including a non-transitory computer-readable medium (e.g., a removable storage medium such as one or more DVD-ROM's, CD-ROM's, diskettes, tapes, etc.) that provides at least a portion of the software instructions for the invention system…” of Fig. 10-11 elements 50-60, 79-92B) comprising: while in a first localization mode: receiving localization data (See DEBITETTO, e.g., “…The LC 308 fuses GPS and IMU data with Radar, Lidar, and Vision data to determine a vehicle location, velocity, and attitude with more precision than GPS can provide alone. The LC 308 then reports that robustly determined location, velocity, and attitude to the PC 306. The LC 308 further monitors measurements representing position, velocity, and attitude data for accuracy relative to each other…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); determining whether the received localization data satisfies an accuracy criterion (See DEBITETTO, e.g., “…the localization module can perform dead reckoning of determining an Earth location without accurate GPS data by combining inertial data of the car from an Inertial Measurement Unit (IMU) (e.g., accelerometer and gyroscope data, wheel spin rate, turn angle of the wheels, odometer readings, or other information) with RADAR data points to track the car while the GPS device has stopped providing reliable GPS data…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); in accordance with a (See DEBITETTO, e.g., “…a localization controller, which can also be called a localization module, can supplement GPS data with information from other sensors including inertial sensors, vision sensors and RADAR to provide a more accurate location of the car.…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); and remaining in the first localization mode (See DEBITETTO, e.g., “…If the GPS signal is unavailable or unreliable, the localization module tries to maintain an accurate location of the vehicle using IMU data and RADAR…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); and in accordance with a determination that the received localization data does not satisfy the accuracy criterion (See DEBITETTO, e.g., “…If the GPS signal is unavailable or unreliable, the localization module tries to maintain an accurate location of the vehicle using IMU data and RADAR…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818): switching to a second localization mode (See DEBITETTO, e.g., “…After loading an initial GPS location, the process continually determines whether GPS is available or reliable. If so, the process determines a location of the car relative to the road with vision systems and RADAR. The system maintains location data between GPS updates using inertial data. Finally, the system determines a more precise geodetic location relative to the earth, using the map data and inertial data to fine tune the initial GPS signal…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); while in the second localization mode: detecting one or more predefined features of the environment surrounding the vehicle (See DEBITETTO, e.g., “…If there is no reliable GPS signal, the process begins using the last known GPS location. The process calculates movement of the car with inertial data, and then corrects the inertial data (e.g., for drift, etc.) with RADAR and vision data. The process then generates a new location of the car based on the corrected inertial data, and repeats until the GPS signal becomes available again…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073]-¶ [0074], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818); and providing the estimated location of the vehicle based on the one or more predefined features of the environment surrounding the vehicle (See DEBITETTO, e.g., “…The process calculates movement of the car with inertial data, and then corrects the inertial data (e.g., for drift, etc.) with RADAR and vision data. The process then generates a new location of the car based on the corrected inertial data, and repeats until the GPS signal becomes available again…” of ¶ [0028], ¶ [0034], ¶ [0039], ¶ [0057], ¶ [0063], ¶ [0065], ¶ [0069], ¶ [0073]-¶ [0074], and Figs. 1, 8, 10, and 11 elements 50-60, 79-92B, 200-222, and steps 800-818).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Yan et al. (US Pat. No.: 10,074,020 B2) teaches “Some embodiments of the present disclosure disclose a vehicular lane line data processing method, apparatus, storage medium, and device. The method includes: acquiring at least two consecutive original images of a vehicular lane line and positioning data of the original images; calculating, using a deep neural network model, a pixel confidence; determining an outline of the vehicular lane line and using the outline of the vehicular lane line as a candidate vehicular lane line; calculating a vehicular lane line confidence; filtering the candidate vehicular lane line; recognizing attribute information of the vehicular lane line; and determining map data of the vehicular lane line. The vehicular lane line data can be efficiently and precisely determined, the labor costs in high-precision map production is greatly reduced, and the mass production of high-precision maps can be achieved.”

          Fasola et al. (US Pub. No.: 2017/0015317 A1) teaches “A method for image-based vehicle localization includes measuring, at a vehicle, a position and a heading of the vehicle; capturing, at an image capture system of the vehicle, road surface image data of a road surface; processing the road surface image data to correct for distortion in the road surface image data due to pitch and roll of the vehicle; performing feature detection on the processed road surface image data to detect lane markers on the road surface; generating a local map based on the detected lane markers; wherein generating the local map comprises identifying a lane demarcated by the detected lane markers; and controlling the vehicle according to the local map..”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.